Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
          DETAILED ACTION
This office action is in response to the communication filed on 11/05/2021. Claims 21-40 are pending in the application. Claims 21-40 have been rejected. 
Response to Arguments
Applicant’s arguments, see remarks, filed on 11/05/2021, with respect to 35 USC 102(a)(2) type rejections of claims 1-3, 10-16 and 18-20 have been fully considered, however, moot in view of new grounds of rejections presented in this office action. Applicant’s arguments, see remarks, filed on 11/05/2021, with respect to 35 USC 103 type rejections of claims 4-5, 8-9 and 17 have been fully considered, however, moot in view of new grounds of rejections presented in this office action. Applicant’s arguments, see remarks, filed on 11/05/2021, with respect to 35 USC 103 type rejections of claims 6-7 have been fully considered, however, moot in view of new grounds of rejections presented in this office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-26, 28-32 and 34-39  are rejected under 35 U.S.C. 103 as being unpatentable over   US 2014/0344617 A1 (hereinafter Resch) in view of machine translation of Japanese patent publication No. JP 2012252536 (hereinafter Kensuke et al)
Regarding claim 21, Resch teaches a storage device unlocking system (note figure 1.10: computing system), comprising: 
a plurality of storage devices (note figure 1.22 and 1.36: DS units as a part of DSN memory; para. [0114]-[0115]); and 
a storage device unlocking subsystem (note figure 1.26; figure 2.26; para.  [0081]: DS managing unit; see also para. [0052], [0114]; processing module in a computing core) that is coupled to each of the plurality of storage devices, wherein the storage device unlocking subsystem is configured, in response to an initialization of a computing system that includes the plurality of storage devices (note para. [0114], [0119]), to: 
identify each of the plurality of storage devices (note para. [0114]- [0115], [0119]: identifying/ determining one or more DS units to be accessed/ activated); and 
unlock the plurality of storage devices according to unlocking priorities for the plurality of storage devices (note para. [0114], [0119] –[0121], [0127]: activating memory/ storage devices based on priority order) such that:
a first subset of the storage devices are unlocked during a first time period in response to the first subset of storage devices having at least one first unlocking priority that is based on the first subset of storage devices storing operating system information (note para. [0114], [0119], [0127]: determining activation of  memory/ storage unit based on priority and availability time);
a second subset of the storage devices are unlocked during a second time period that is subsequent to the first time period in response to the second subset of the storage devices having at least one second unlocking priority that is based the second subset of the storage devices having a first access history (note para. [0114], [0119], [0132]: selective activation of different memory/ storage units based on priority, usage history information in different availability time); and
a third subset of the storage devices are unlocked response to the third subset of the storage devices having at least one third unlocking priority that is based the third subset of the storage devices  
Although Resch fails to associate expressly multiple (e.g. second, third, and so on) unlocking time periods with respective (e.g. second, third, and so on) storage device access history information, examiner interprets that these features would have been obvious over Resch’s teachings of selective activation of different sets of memory/ storage units based on respective priority, usage history information in different availability time disclosed in para. [0114], [0119], [0132].
Furthermore, Kensuke et al  additionally/ alternatively teaches a third subset of the storage devices are unlocked during a third time period that is subsequent to the second time period in response to the third subset of the storage devices having at least one third unlocking priority that is based the third subset of the storage devices having a second access history that indicates later historical accesses of the third subset of storage devices relative to historical accesses of the second subset of storage devices indicated by the first access history (note page 2, starts at line 14; and page 3, starts at line 6: selective initialization of execution order of different initialization units 1…n based on their respective usage history information)
Kensuke et al  and Resch are analogous arts because they are from the same field of endeavor of managing selective access to various devices in a distributed network. Therefore, before the effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Resch system to further include the features of  the third subset of the storage devices having at least one third unlocking priority that is based the third subset of the storage devices having a second access history that indicates later historical accesses of the third subset of storage devices relative to historical accesses of the second subset of storage devices indicated by the first access history taught by Kensuke et al  since such arrangement would provide users with an efficient mechanism for unlocking/ activating a next storage device with a shortened waiting period (note Kensuke et al, page 1, starts at line 35)
Regarding claim 22, Resch teaches the system of claim 21, wherein the storage device unlocking subsystem includes a remote access controller (note figure 1.18; para. [0006], [0052]:  processing module; communication device) and a host bus adapter (note figure 1.33; para. [0052]: host bus adapter (HBA))
Regarding claim 23, it is rejected applying as same motivation and rationale applied above rejecting claim 21, furthermore,  Kensuke et al  teaches the system wherein the storage device unlocking subsystem is configured to:
determine at least one of data storage information and access information for at least some of the plurality of storage devices (note page 2, starts at line 14; and page 3, starts at line 6); and
generate, using the at least one of the data storage information and the access information for the at least some of the plurality of storage devices, the unlocking priorities for the plurality of storage devices (note page 2, starts at line 14; and page 3, starts at line 6: selective initialization of execution order of different initialization units 1…n based on their respective usage history information)
Regarding claim 24, Resch teaches the system of claim 21, wherein at least one first storage device included in the first subset of the storage devices is unlocked during a first portion the first time period in response to the at least one first storage device including a higher first unlocking priority that is based on the at least one first storage device (note para. [0114], [0119], [0132]: selectively activating first set of storage units based on priority and availability time) storing at least a portion of an operating system (note para. [0030], [0039]: storage units storing various software, instructions including operating system), and wherein at least one second storage device included in the first subset of the storage devices is unlocked during a second portion of the first time period that is subsequent to the first portion of the first time period in response to the at least one second storage device including a lower first unlocking priority that is based on the at least one second storage device storing at least one operating system driver (note para. [0114], [0119], [0132]: selective activation of different sets of memory/ storage units based on respective priority and different availability time)
Regarding claim 25, it is rejected applying as same motivation and rationale applied above rejecting claim 21, furthermore,  Kensuke et al  teaches the system wherein the first access history indicates historical accesses to the second subset of storage devices during previous initializations of the computing system (note page 2, starts at line 14; and page 3, starts at line 6: use history storage unit), and wherein the second access history indicates historical accesses to the second subset of storage devices during previous initialization operations during previous initializations of the computing system (note page 2, starts at line 14; and page 3, starts at line 6: selective initialization of execution order of different initialization units 1…n based on their respective usage history information in use history storage unit)
Regarding claim 26, Resch teaches the system of claim 21, wherein the storage device unlocking subsystem is configured to: 
receive a current access request for a first storage device included in the plurality of storage devices (note para. [0116], [0119]: access request); and 
prioritize, in response to receiving the current access request for the first storage device, the unlocking of the first storage device over any of the plurality of storage devices that have not yet been unlocked such that the first storage device is the next storage device that is unlocked (note para. [0119] – [0120]: activating storage unit in response according to priority indicator)
Regarding claim 28, Resch teaches an Information Handling System (IHS) (note figure 1.10: computing system), comprising: 
a processing system (note figure 1.26; figure 2.26; para.  [0081]: DS managing unit; see also para. [0052], [0114]; processing module in a computing core); and 
a memory system (note figure 1.22 and 1.36: DS units as a part of DSN memory; para. [0030]: DSN memory, para. [0114]-[0115]) that is coupled to the processing system and that includes instruction that, when executed by the processing system, cause the processing system to provide a storage device unlocking subsystem that is configured (note para. [0030], [0053]: instructions), during initialization operations, to:
 identify each of a plurality of storage devices (note para. [0114]- [0115], [0119]: identifying/ determining one or more DS units to be accessed/ activated); and 
unlock the plurality of storage devices according to unlocking priorities for the plurality of storage devices (note para. [0114], [0119], [0127]) such that: 
a first subset of the storage devices are unlocked during a first time period in response to the first subset of storage devices having at least one  first unlocking priority that is based on the first subset of storage devices storing operating system information (note para. [0114], [0119], [0127]: determining activation of memory/ storage unit based on priority and availability time);
a second subset of the storage devices are unlocked during a second time period that is subsequent to the first time period in response to the second subset of the storage devices having at least one second unlocking priority that is based the second subset of the storage devices having a first access history (note para. [0114], [0119], [0132]: selective activation of different memory/ storage units based on priority, usage history information in different availability time); and
a third subset of the storage devices are unlocked during a third time period that is subsequent to the second time period in response to the third subset of the storage devices having at least one third unlocking priority that is based the third subset of the storage devices 
Although Resch fails to associate expressly multiple (e.g. second, third, and so on) unlocking time periods with respective (e.g. second, third, and so on) storage device access history information, examiner interprets that these features would have been obvious over Resch’s teachings of selective activation of different sets of memory/ storage units based on respective priority, usage history information in different availability time disclosed in para. [0114], [0119], [0132].
Furthermore, Kensuke et al  additionally/ alternatively teaches a third subset of the storage devices are unlocked during a third time period that is subsequent to the second time period in response to the third subset of the storage devices having a second access history that indicates later historical accesses of the third subset of storage devices relative to historical accesses of the second subset of storage devices indicated by the first access history (note page 2, starts at line 14; and page 3, starts at line 6: selective initialization of execution order of different initialization units 1…n based on their respective usage history information)
Kensuke et al  and Resch are analogous arts because they are from the same field of endeavor of managing selective access to various devices in a distributed network. Therefore, before the effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Resch system to further include the features of  a third subset of the storage devices having a second access history that indicates later historical accesses of the third subset of storage devices relative to historical accesses of the second subset of storage devices indicated by the first access history taught by Kensuke et al  since such arrangement would provide users with an efficient mechanism for unlocking/ activating a next storage device with a shortened waiting period (note Kensuke et al, page 1, starts at line 35)
Regarding claim 29, it is rejected applying as same motivation and rationale applied above rejecting claim 28, furthermore,  Kensuke et al  teaches the IHS wherein the storage device unlocking subsystem is configured to:
determine at least one of data storage information and access information for at least some of the plurality of storage devices (note page 2, starts at line 14; and page 3, starts at line 6); and
generate, using the at least one of the data storage information and the access information for the at least some of the plurality of storage devices, the unlocking priorities for the plurality of storage devices (note page 2, starts at line 14; and page 3, starts at line 6: selective initialization of execution order of different initialization units 1…n based on their respective usage history information)
Regarding claim 30, Resch teaches the IHS of claim 28, wherein at least one first storage device included in the first subset of the storage devices is unlocked during a first portion the first time period in response to the at least one first storage device including a higher first unlocking priority that is based on the at least one first storage device (note para. [0114], [0119], [0132]: selectively activating first set of storage units based on priority and availability time) storing at least a portion of an operating system (note para. [0030], [0039]: storage units storing various software, instructions including operating system), and wherein at least one second storage device included in the first subset of the storage devices is unlocked during a second portion of the first time period that is subsequent to the first portion of the first time period in response to the at least one second storage device including a lower first unlocking priority that is based on the at least one second storage device storing at least one operating system driver (note para. [0114], [0119], [0132]: selective activation of different sets of memory/ storage units based on respective priority and different availability time)
Regarding claim 31, it is rejected applying as same motivation and rationale applied above rejecting claim 28, furthermore,  Kensuke et al  teaches the IHS wherein the first access history indicates historical accesses to the second subset of storage devices during previous initializations of the computing system (note page 2, starts at line 14; and page 3, starts at line 6: use history storage unit), and wherein the second access history indicates historical accesses to the second subset of storage devices during previous initialization operations during previous initializations of the computing system (note page 2, starts at line 14; and page 3, starts at line 6: selective initialization of execution order of different initialization units 1…n based on their respective usage history information in use history storage unit)
Regarding claim 32, Resch teaches the IHS of claim 28, wherein the storage device unlocking subsystem is configured to:
receive a current access request for a first storage device included in the plurality of storage devices (note para. [0116], [0119]: access request); and
prioritize, in response to receiving the current access request for the first storage device, the unlocking of the first storage device over any of the plurality of storage devices that have not yet been unlocked such that the first storage device is the next storage device that is unlocked (note para. [0119] – [0120]: activating storage unit in response according to priority indicator)
Regarding claim 34, Resch teaches a method for unlocking storage devices, comprising:
 identifying, by a storage device unlocking subsystem in a computing system during initialization of the computing system, each of a plurality of storage devices (note para. [0114]- [0115], [0119]: identifying/ determining one or more DS units to be accessed/ activated); and 
unlocking, by the storage device unlocking subsystem, the plurality of storage devices according to unlocking priorities for the plurality of storage devices (note para. [0114], [0119], [0127]) such that: 
a first subset of the storage devices are unlocked during a first time period in response to the first subset of storage devices having at least one first unlocking  priority that is based on the first subset of storage devices storing operating system information (note para. [0114], [0119], [0127]: determining activation of  memory/ storage unit based on priority and availability time);
a second subset of the storage devices are unlocked during a second time period that is subsequent to the first time period in response to the second subset of the storage devices having at least one second unlocking priority that is based the second subset of the storage devices having a first access history (note para. [0114], [0119], [0132]: selective activation of different memory/ storage units based on priority, usage history information in different availability time); and
a third subset of the storage devices are in response to the third subset of the storage devices having at least one third unlocking priority that is based the third subset of the storage devices 
Although Resch fails to associate expressly multiple (e.g. second, third, and so on) unlocking time periods with respective (e.g. second, third, and so on) storage device access history information, examiner interprets that these features would have been obvious over Resch’s teachings of selective activation of different sets of memory/ storage units based on respective priority, usage history information in different availability time disclosed in para. [0114], [0119], [0132].
Furthermore, Kensuke et al  additionally/ alternatively teaches a third subset of the storage devices are unlocked during a third time period that is subsequent to the second time period in response to the third subset of the storage devices having at least one third unlocking priority that is based the third subset of the storage devices having a second access history that indicates later historical accesses of the third subset of storage devices relative to historical accesses of the second subset of storage devices indicated by the first access history (note page 2, starts at line 14; and page 3, starts at line 6: selective initialization of execution order of different initialization units 1…n based on their respective usage history information)
Kensuke et al  and Resch are analogous arts because they are from the same field of endeavor of managing selective access to various devices in a distributed network. Therefore, before the effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Resch method to further include the features of  the third subset of the storage devices having at least one third unlocking priority that is based the third subset of the storage devices having a second access history that indicates later historical accesses of the third subset of storage devices relative to historical accesses of the second subset of storage devices indicated by the first access history taught by Kensuke et al  since such arrangement would provide users with an efficient mechanism for unlocking/ activating a next storage device with a shortened waiting period (note Kensuke et al, page 1, starts at line 35)
Regarding claim 35, Resch teaches the method of claim 34, wherein the storage device unlocking subsystem includes a remote access controller (note figure 1.18; para. [0006], [0052]:  processing module; communication device) and a host bus adapter (note figure 1.33; para. [0052]: host bus adapter (HBA)
Regarding claim 36, it is rejected applying as same motivation and rationale applied above rejecting claim 34, furthermore,  Kensuke et al  teaches the method of claim 34, further comprising: determining, by the storage device unlocking subsystem, at least one of data storage information and access information for at least some of the plurality of storage devices ((note page 2, starts at line 14; and page 3, starts at line 6); and generating, by the storage device unlocking subsystem using the at least one of the data storage information and the access information for the at least some of the plurality of storage devices, the unlocking priorities for the plurality of storage devices 9 note page 2, starts at line 14; and page 3, starts at line 6: selective initialization of execution order of different initialization units 1…n based on their respective usage history information)
Regarding claim 37, Resch teaches the method of claim 34, wherein at least one first storage device included in the first subset of the storage devices is unlocked during a first portion the first time period in response to the at least one first storage device including a higher first unlocking priority that is based on the at least one first storage device (note para. [0114], [0119], [0132]: selectively activating first set of storage units based on priority and availability time) storing at least a portion of an operating system (note para. [0030], [0039]: storage units storing various software, instructions including operating system), and wherein at least one second storage device included in the first subset of the storage devices is unlocked during a second portion of the first time period  that is subsequent to the first portion of the first time period in response to the at least one second storage device including a lower first unlocking priority that is based on the at least one second storage device storing at least one operating system driver (note para. [0114], [0119], [0132]: selective activation of different sets of memory/ storage units based on respective priority and different availability time)
Regarding claim 38, it is rejected applying as same motivation and rationale applied above rejecting claim 34, furthermore,  Kensuke et al  teaches the method wherein the first access history indicates historical accesses to the second subset of storage devices during previous initializations of the computing system (note page 2, starts at line 14; and page 3, starts at line 6: use history storage unit), and wherein the second access history indicates historical accesses to the second subset of storage devices during previous initialization operations during previous initializations of the computing system (note page 2, starts at line 14; and page 3, starts at line 6: selective initialization of execution order of different initialization units 1…n based on their respective usage history information in use history storage unit)
Regarding claim 39, Resch teaches the method of claim 34, wherein the storage device unlocking subsystem is configured to:
receiving, by the storage device unlocking subsystem, a current access request for a first storage device included in the plurality of storage devices (note para. [0116], [0119]: access request); and
prioritizing, by the storage device unlocking subsystem in response to receiving the current access request for the first storage device, the unlocking of the first storage device over any of the plurality of storage devices that have not yet been unlocked such that the first storage device is the next storage device that is unlocked (note para. [0119] – [0120]: activating storage unit in response according to priority indicator)

Claims 27, 33 and 40  are rejected under 35 U.S.C. 103 as being unpatentable over   Resch in view of Kensuke et al further in view of US 2019/0243784 A1 (hereinafter HANNEDOUCHE et al )
Regarding claims 27, 33 and 40, Modified Kensuke et al-Resch system/ method/ IHS fails to teach expressly wherein the storage device unlocking subsystem is configured to: retrieving, by the storage device unlocking subsystem, unlocking keys for each of the plurality of storage devices; storing, by the storage device unlocking subsystem, the unlocking keys; and using, by the storage device unlocking subsystem, the unlocking keys to unlock each of the plurality of storage devices. 
However, HANNEDOUCHE et al teaches retrieving, by the storage device unlocking subsystem, unlocking keys for each of the plurality of storage devices (note para. [0004], [0009], [0020]: receiving an unlocking command from the drive interface bridge and sending an encryption key to the at least one SED);  storing,by the storage device unlocking subsystem, the unlocking keys (note para. [0003]- [0004], [0020]); and using, by the storage device unlocking subsystem, the unlocking keys to unlock each of the plurality of storage devices (note para. [0004], [0020] and [0021]: the drive encryption key may unlock access to the data of the SED based at least in part on unlocking access to the data encryption key, which data encryption key may then be used to decrypt the encrypted data stored on the SED that is encrypted by the data encryption key)
HANNEDOUCHE et al and Resch are analogous arts because they are from the same field of endeavor of managing selective access to various devices in a distributed network. Therefore, before the effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to further modify Kensuke et al-Resch system/ method/ IHS to further include the features of  retrieving, by the storage device unlocking subsystem, unlocking keys for each of the plurality of storage devices; and using, by the storage device unlocking subsystem, the unlocking keys to unlock each of the plurality of storage devices taught by HANNEDOUCHE et al since such arrangement would provide users with an improved mechanism for unlocking/ activating utilizing a storage device specific cryptographic key (note HANNEDOUCHE et al, para. [0003] – [0004])

  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:// www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jung (Jay) Kim, can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHANTO ABEDIN/               Primary Examiner, Art Unit 2494